DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12/23/20 has been entered. Claims 1 and 3-7 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Hasegawa (JP 2006/096785).
	Regarding claims 1 and 6, Hasegawa teaches an adhesive that comprises a polyisocyanate composition containing polyisocyanate, and polyol composition containing a polyol and a tertiary amine compound having multiple hydroxyl groups 

	Regarding claim 3, Hasegawa teaches that the amine value can be 35 mgKOH/g (paragraph 21).

	Regarding claim 4, Hasegawa teaches that the polyol composition has a mass ratio from 10 to 150 when the polyisocyanate is set to 100 (paragraphs 10 14-15, 18 and 21).

	Regarding claim 5, the teachings of Hasegawa are disclosed above in the rejection of claim 1. Hasegawa also teaches that the adhesive is provided between two base films (paragraphs 2 and 22).
	
	Regarding claim 7, the teachings of Hasegawa are disclosed above in the rejection of claim 1. As stated above, Hasegawa teaches a method for producing a film for flexible packaging formed by coating the adhesive. Specifically, a base material, characterized in comprising a step of separately coating two components, in which a polyisocyanate composition (X) containing a polyisocyanate (A) that is coated on one base material is brought into contact with a polyol composition (Y) containing a polyol (C) and a tertiary amine compound (B) having multiple hydroxyl groups that is coated on the other base material, and laminated (paragraphs 19-22). Hasegawa also teaches .



Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
Applicant argues on pages 1-2 of the Remarks that Hasegawa does not teach a polyol (C) selected from the group consisting of a polyester polyol, a polyester urethane polyol, a polyether urethane polyol, a polyether polyol and a castor oil-based polyol.
In response to applicant’s response, it is noted that Hasegawa teaches that the polyol can be a polyester polyol (paragraph 11), a urethane polyol (paragraph 14), a polyether polyol (paragraph 11) or a castor oil based polyol (paragraph 11).

	Applicant argues on page 2 of the Remarks that Hasegawa does not teach the amine value of the adhesive.
	In response to applicant’s argument, it is noted that Hasegawa teaches that the amine value can be 35 mgKOH/g (paragraph 21).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571 270 5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748